Citation Nr: 1301425	
Decision Date: 01/14/13    Archive Date: 01/23/13

DOCKET NO.  03-24 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to an increased evaluation for bilateral hearing loss, rated as noncompensable prior to January 2, 2007, and as 10 percent disabling thereafter, to include specific consideration on an extraschedular basis under 38 C.F.R. § 3.321(b)(1).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Counsel


INTRODUCTION

The Veteran had active service from September 1968 to July 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2002 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) which denied a compensable rating for the Veteran's service-connected bilateral hearing loss.  

In a March 2005 decision, the Board denied the benefits sought on appeal.  The Veteran appealed the Board's decision to the United States Court of Appeals (Court).  In a December 2005 Order, the Court granted a Joint Motion vacating the March 2005 decision and remanding the claim to the Board for compliance with directives specified by the Joint Motion. 

In August 2006, the Board remanded the case for further development.  

By a May 2007 rating decision, the RO increased the evaluation for bilateral hearing loss to 10 percent, effective January 2007.  However, as that award did not represent a full grant of the benefits sought on appeal, the claim remained in appellate status.  AB v. Brown, 6 Vet. App. 35 (1993).

In June 2009, the Board remanded the case for additional development.  Once such development was complete, the RO issued an April 2011 supplemental statement of the case denying an increased rating for bilateral hearing loss above that which had already been granted.  

By an August 2011 decision, the Board affirmed the RO's denial of the Veteran's hearing loss claim.  Thereafter, the Veteran filed another appeal to the Court, which in a May 2012 Order granted a Joint Motion to remand the matter of hearing loss on an extraschedular basis.  The Court also remanded a claim for a TDIU, which the parties to the Joint Motion agreed had been raised by the record.

As a final introductory matter, the Board observes that, while the Veteran was represented by a private attorney in his appeal before the Court, he is presently represented by the Vietnam Veterans of America.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay in this long-pending appeal, further development is needed prior to the disposition of the above-captioned claims.  

First, with respect to the issue of hearing loss, the Board previously found that this service-connected disability did not present such an exceptional or unusual disability picture as to warrant referral for extraschedular consideration pursuant to 38 C.F.R. § 3.321 (b)(1).  However, the parties to the Joint Motion agree that the Board failed to adequately discuss whether certain findings in the medical evidence fell outside the parameters of the Rating Schedule such that referral for extraschedular consideration was warranted.  The parties noted that during the Veteran's September 2002 VA audiology examination, the Veteran informed the examining audiologist that he "could not tolerate any sound above 75 [decibels] in his right ear."  The parties maintain that the Board must address whether this manifestation is contemplated by the schedular criteria used to rate hearing loss.  

Parenthetically, the Board notes that, in determining the appropriate evaluation for a service-connected disability, the Rating Schedule will ordinarily apply, unless the disability presents an exceptional or unusual disability picture, with such related factors as marked interference with employment or frequent periods of hospitalization, as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extraschedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2012); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Thus, if a Veteran's disability picture is deemed to be adequately contemplated by the rating schedule, then an extraschedular rating is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).

The parties' contentions, as set forth in the Joint Motion and incorporated in the May 2012 Court Order, are binding on the Board.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Therefore, the Board finds that further consideration of the Veteran's hearing loss claim is warranted on an extraschedular basis.  However, the Board finds that additional development is warranted prior to any further consideration. 

The Board observes that the Veteran's prior complaint of being unable to tolerate any sound above 75 decibels in his right ear was rendered in the course of modified performance intensity function testing, which was conducted during his aforementioned September 2002 VA audiological examination.  Consequently, the September 2002 VA examiner determined that a performance intensity function could not be obtained with respect to the Veteran's right ear.  Parenthetically, the Board notes that current VA guidelines direct that, when speech recognition is 92 percent or less in a given ear, a modified performance intensity function should be obtained.  The starting presentation level should be 40 decibels re: SRT (speech recognition threshold), which should then be adjusted upward as necessary to obtain a level at least five decibels above the threshold at 2000 Hertz, if not above the Veteran's tolerance level.  See Revised Audio AMIE Worksheet, Fast Letter 10-06 (Dep't of Veterans Affairs, February 17, 2010).  

In light of the above, the Board finds that a new VA audiological examination should be conducted.  

As the Board has determined that another VA examination is warranted in this appeal, it hereby informs the Veteran that 38 C.F.R. § 3.326(a) provides that individuals for whom examinations have been authorized and scheduled are required to report for such examinations.  The provisions of 38 C.F.R. § 3.655 address the consequences of a Veteran's failure to attend scheduled medical examinations.  That regulation provides that, when entitlement to a benefit cannot be established or confirmed without a current VA examination and a claimant, without "good cause" fails to report for such examination scheduled in conjunction with a claim for increase, the claim shall be denied. 

Next, the Board observes that, in addition to seeking a higher individual rating for his bilateral hearing loss, the parties maintain a TDIU claim is reasonably raised by the record.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2000); see also Cromer v. Peake, 552 F.3d 1362, 1366 (Fed. Cir. 2009).  Accordingly, the Board finds that it now has jurisdiction to consider whether a TDIU is warranted based on the Veteran's service-connected hearing loss.  Id.; see also Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that a request for TDIU, whether expressly raised by a Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability or disabilities as part of the initial adjudication of a claim).  An opinion concerning the impact of the Veteran's hearing loss on his employability should also be requested on VA examination.  Thereafter, the Veteran's TDIU claim should be considered in the first instance.  

However, the Board observes that the Veteran has not yet received proper notice under the Veterans Claims Assistance Act of 2000 (VCAA) of the requirements to substantiate a TDIU claim.  In addition, relevant employment information has not yet been obtained.  Thus, on remand, the RO/AMC should provide the Veteran with corrective VCAA notice and a request that he complete a VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability) detailing his employment history.

In addition to providing the above notice, the RO/AMC should obtain outstanding VA medical records that are relevant to the issues on appeal.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  In this regard, the Board observes that, as of March 2011, the Veteran was receiving periodic outpatient treatment for hearing loss at the VA Medical Center in Canandaigua, New York.  However, it is unclear whether he has undergone any additional treatment as no subsequently dated VA medical records have yet been requested or obtained.  Therefore, efforts should be made to obtain any relevant, outstanding VA medical records, dated after March 2011, which may exist in support of the Veteran's claims.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran proper VCAA notice, pursuant to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), which advises him what is needed to substantiate a claim 
for TDIU.  In addition, ask the Veteran to complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, to obtain relevant employment information. 

2.  Obtain relevant treatment records from the VA Medical Center in Canandaigua, New York, dated since March 2011, to specifically include any results of audiometric testing.  

3.  After the above development has been completed, schedule the Veteran for a VA audiological examination to determine the current severity of his bilateral hearing loss and to ascertain the impact of that service-connected disability on his employability.  The claims file must be provided to and be reviewed by the examiner in conjunction with the examination.  Any tests or studies deemed necessary should be conducted, to specifically include audiometric testing, and the results should be reported in detail.  Additionally, if speech recognition scores are below 92 percent in either ear, the examiner should attempt to obtain a Modified Performance Intensity Function, if indicated, and should clearly state whether such was accomplished, or whether the Veteran's hearing sensitivity (or other factors) prevented its completion.  

A complete rationale should be provided for all opinions expressed.
 
4.  After the development requested above, as well as any additional development deemed necessary, has been completed, the Veteran's increased rating claim for hearing loss should be readjudicated and his TDIU claim should be decided in the first instance, both to include whether referral for extraschedular consideration is warranted.  If the benefits sought on appeal remain denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.  

The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  VA will notify the Veteran if further action is required on his part.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


